Use of Military Personnel to Maintain Order Among Cuban
Parolees on Military Bases
T h e p ro h ib itio n in th e P osse C o m itatu s A c t, 18 U .S .C . § 1385, against using m ilitary
p erso n n el to ex ecu te th e law , w as not in ten d ed to re stric t th e m ilita ry ’s ability to
m aintain o rd e r am o n g civilians on its o w n reservations.
M ilitary p erso n n el m ay tak e an y steps deem ed by th e base c o m m a n d e r to be reasonably
n ecessary to en su re th at C u b an p aro lees ho u sed on a m ilitary base d o n ot b re a c h th e
peace o f th e base, an d m ay re stric t them to areas o f th e base specifically d esig n ated for
th eir use; h o w e v e r, an y claim o f a p aro lee o f a legal rig h t to d e p a rt th e base sh o u ld be
ev alu ated b y n o n -m ilitary law en fo rc em en t personnel.

May 29, 1980
MEMORANDUM OPINION FOR T H E ATTORNEY G EN ER A L
This responds to your request for our opinion whether, consistent
with the Posse Comitatus Act, 18 U.S.C. § 1385, military personnel may
be used to maintain law and order among the Cubans paroled into the
United States and housed at various United States military bases, await­
ing processing under the Immigration and Nationality Act and the
Refugee Act of 1980. The answer to your question turns on general
principles which this Department and the courts have considered over
the years. Based upon this prior consideration, as set forth below, I
conclude that the Posse Comitatus Act does not prohibit military com­
manders from directing the use of military personnel to maintain order
among the Cuban parolees while on military bases.
Arrangements have been made for the Cuban parolees to be tempo­
rarily housed on three military bases: Fort Chaffee in Arkansas, Fort
Indiantown Gap in Pennsylvania, and Eglin Air Force Base in Florida.1
While the physical arrangements which have been made at each base
differ in detail, certain features are common to all three. In each case,
an area within the military reservation has been set aside for the
parolees, and certain base facilities and supplies have been made avail­
able for their use while there. The area set aside has been cordoned
off,2 and the parolees are not authorized to enter other areas of the base
'H i e use o f military facilities has been arranged by the Federal E m ergency M anagem ent A gency
(F E M A ), under authority o f § 302(a) o f the Disaster Relief A ct A m endm ents o f 1974, Pub. L. No. 93288, 93d Cong., 2d Sess., 88 Stat. 143.
2 A t Eglin A FB a fence has been erected to surround the area in w hich the C ubans are being
housed; at Fo rt ChafTee and at Indiantow n G ap, the boundaries o f the reserved area are m arked only
by saw horses and ropes.

643

except as the commanding officer may direct. At Fort Chaffee and at
Indiantown Gap, the parolees are being housed in military barracks; at
Eglin, temporary shelters of wood and canvas have been specially
constructed.
At all three bases, military personnel have been sharing responsibility
for the welfare of the parolees with state and federal civilian law
enforcement and disaster relief personnel. Questions have been raised,
however, as to the nature and extent of participation which may prop­
erly be expected of the military in this connection.
Historically, the commander of the military installation has had both
the responsibility and the authority to maintain law and order in his
command. This authority derives generally from the President’s consti­
tutional power as Commander-in-Chief,3 as well as from statutes,4 and
more particularly from regulations applicable to the respective military
services.5 Congress has implicitly recognized the existence of this au­
thority in two criminal statutes. See 18 U.S.C. § 1382, which makes it
unlawful to enter a military base for an unlawful purpose, or to reenter
a base after having been removed therefrom; and 50 U.S.C. § 797,
which makes unlawful the violation of any “regulation or order” issued
by “any military commander designated by the Secretary of Defense”
for “the protection or security o f ” property and places subject to his
jurisdiction, including “the ingress thereto or egress or removal of
persons therefrom. . . .”
The military’s power to preserve order among civilians on its own
reservations has been recognized and affirmed by the Supreme Court,
see, e.g., Cafeteria Workers Union v. McElroy, 367 U.S. 886 (1961), and
by your predecessors. The first explicit formulation of the power of
military officers to maintain order among civilians on a military reser­
vation is apparently that given by Attorney General Butler in 1837, 3
Op. A tt’y Gen. 268. In the course of affirming the power of the
commandant of West Point to exclude civilians from that enclave, the
Attorney G.eneral said that the commandant “has a general authority to
prevent any person within [the base] limits from interrupting its disci­
3 W e believe it beyond question that, inherent in the President’s pow er as C om m ander-in-Chief, is
the au th o rity to see that o rd er and discipline are maintained in the arm ed forces. In the chain of
com m and, base com m anders perform this function on behalf o f the President, on their respective
bases.
4 C ongress has provided that the Secretaries o f the A rm y and A ir F orce “ [are] responsible for and
[have] the authority necessary to conduct all affairs'’ o f th eir respective D epartm ents, 10 U.S.C.
§§ 3012(b) and 8012(b). As part o f this authority, the Secretaries have been given the pow er to issue
regulations for “ the custody, use, and preservation o f [the D epartm ent’s property].” 5 U.S.C. § 301.
See also 10 U.S.C. §§ 4832 and 9832. T he Suprem e C ourt has held that A rm y regulations, when
sanctioned by the President, have the force o f law. See United States v. Eliason, 41 U.S. (16 Pet.) 291,
301-02 (1842).
s Regulations prom ulgated by the Secretary o f the A rm y state that a base com m ander is “ respon­
sible for the efficient and econom ical operation, adm inistration, service, and supply o f all individuals,
units, and activities assigned to o r under the jurisdiction o f the installation . . .“ 32 C .F .R . § 552.18(c).
Io the A ir F o rce, base com m anders are “ responsible for pro tecting personnel and property under their
jurisdictions -and for m aintaining o rd e r on installations, to insure the uninterrupted and successful
accom plishm ent o f the A ir F o rce M ission." 32 C .F .R . § 809a. 1(a).

644

pline, or obstructing in any way the performance of the duties as­
signed” to military personnel there stationed. Id. at 272. Even with
respect to civilians owning property within a military enclave, “there
can be no doubt of [the commandant’s] authority to exclude such
person . . . from access to any part of the post not essential to the use
of the building he may occupy, and to his ingress and egress from it.”
Attorney General Butler’s views of the broad discretionary power of
the base commander were reiterated by Attorney General Hoyt in
1906: “The power of a military commandant over a reservation is
necessarily extensive and practically exclusive, forbidding entrance and
controlling residence as the public interest may demand.” 26 Op. A tt’y
Gen. 91, 92.
Numerous statements of the Army Judge Advocate General’s Office
reconfirm the long-standing power of commanding officers to control
civilian access to and behavior on military bases:
It is well settled that a post commander can, under the
authority conferred on him by statutes and regulations, in
his discretion, exclude private persons and property there­
from, or admit them under such restrictions as he may
prescribe in the interest of good order and military disci­
pline.
JAG 680.44, October 6, 1925. See also JA G A 1956/8970, December 27,
1956.
The commander of a military base has broad responsibility for the
maintenance of order on the base under his command, and a commen­
surate degree of authority follows that responsibility. In the recent case
of Relford v. Commandant, 401 U.S. 355, 367 (1971), the Supreme
Court stressed “[t]he essential and obvious interest of the military in the
security of persons and of property on the military enclave.” A military
base need not be segregated, and, indeed, generally cannot rationally be
segregated into military and non-military areas for law enforcement
purposes. Thus, a base commander may exercise his authority to main­
tain order base-wide, even in areas utilized for putatively non-military
purposes. In Relford, the Court emphasized:
[t]he impact and adverse effect that a crime committed
against a person or property on a military base, thus
violating the base’s very security, has upon morale, disci­
pline, reputation and integrity of the base itself, upon its
personnel and upon the military operation and the mili­
tary mission.
401 U.S. at 367. See also Greer v. Spock, 424 U.S. 828, 838 (1976) in
which the Court again noted “the historically unquestioned power” of
a commanding officer to prevent civilian disruption of the functioning
of a military base.
645

It is necessary to reconcile this broad and accepted authority of
military base commanders with the Posse Comitatus Act, 18 U.S.C.
§ 1385. That statute, enacted during Reconstruction, provides:
Whoever, except in cases and under circumstances ex­
pressly authorized by the Constitution or Act of Con­
gress, willfully uses any part of the Army or the Air
Force as a posse comitatus or otherwise to execute the
laws shall be fined not more than $10,000 or imprisoned
not more than two years, or both.
The Posse Comitatus Act was passed as a partisan reaction to the
equally partisan use of troops for law enforcement purposes in the
civilian community after the Civil W ar.6 The Act was not intended,
and has never been interpreted, to restrict military authorities’ ability to
maintain the security of a military installation.
In interpreting the applicability of the prohibition of the Posse Com­
itatus Act to the use of military personnel, the Department of Justice
and the Department of Defense generally have been careful to distin­
guish between the use of such personnel on military bases, on the one
hand, and off military bases on the other.7 And at least one court has
specifically held that the Posse Comitatus Act was not intended to
prohibit military personnel from arresting civilians on military bases
who, by committing crimes, are a threat to military or other federal
property or to the good order and discipline of the base. In United
States v. Banks, 539 F.2d 14 (9th Cir. 1976), cert, denied, 429 U.S. 1024
(1977), the United States Court of Appeals for the Ninth Circuit
squarely rejected a civilian’s claim that his arrest by military police on a
military base for violation of federal narcotics law violated the Posse
Comitatus Act. The court held that the Act “does not prohibit military
personnel from acting upon on-base violations committed by civilians.”
539 F.2d at 16.
6 T h e practice o f using troops in a m arshal’s posse appears to have begun about 1854 during the
bitter political struggle o v e r the Fugitive Slave A ct in the N orth, and was explicitly approved by
A tto rn ey G eneral Cushing. See 6 O p. A tt’y G en. 466, 473 (1854). F ollow ing the Civil W ar, w ide use
w as m ade o f the m ilitary posse for law enforcem ent activities under the control o f federal marshals,
federal officers, and sheriffs. See 7 C ong. R ec. 3581 (1878) (rem arks o f Rep. Kimmel). D uring the
congressional debates o v e r the A ct, a num ber o f specific practices w ere cited as abuses: the use of
tro o p s by federal officials as guards d uring the 1876 presidential election, id. at 3850, 4185, and 4240
(1878) (rem arks o f Sens. Southard, M errim on, and K em an); the w idespread use o f troops to assist
revenue officers in destroying illegal stills, id. at 4248 (rem arks o f Sen. Hill); and the use o f troops,
w ith o u t presidential authorization, to assist in th e suppression o f a labor dispute, id. at 3581 (rem arks
o f Rep. Kimmel). T h e deleterious effect o f the practice on the com m and structure o f the A rm y, and
criticism Of the general practice by m ilitary leaders, w ere also cited, id. at 3581 and 4241 (rem arks o f
Rep. K im m el and Sen. Sargent).
7 F o r exam ple, since 1942 an agreem ent has existed betw een the D epartm ents o f Defense and
Justice perm itting m ilitary law yers to prosecute petty offenses com m itted on m ilitary reservations by
civilian em ployees o r visitors to the base. See paragraphs 6 and 7 o f the D epartm ent o f the -Army
R egulation 27-40. In 1962, after this arrangem ent had been in effect for o v e r 20 years, both the Office
o f Legal Counsel o f this D epartm ent and th e Ju d g e A d v o cate G eneral o f the A rm y reaffirm ed that
this practice does not violate th e Posse C om itatus Act.

646

Applying this learning and experience to present circumstances, I
conclude that the Posse Comitatus Act does not restrict the broad
authority of military commanders in their use of military personnel to
protect the “morale, discipline, reputation and integrity” of the base
while the Cuban parolees are housed there. To this end, military per­
sonnel may take any steps deemed by the base commander to be
reasonably necessary to ensure that the Cuban parolees do not breach
the peace of the base, even where disturbances are confined to the area
to which the parolees are restricted. Military personnel may apprehend
and restrain parolees for on-base violations of federal and state law
which in the base commander’s view threaten the security and good
order of the base.8
The military has primary authority for the care of the Cuban parolees
while they are housed on the bases, and it can use military personnel to
protect the delivery of that care against any disruption. Military person­
nel may use necessary force against civilian conduct threatening mili­
tary equipment or facilities provided for the use of the parolees, and
may patrol within the reserved area for this purpose.
Finally, a military commander may lawfully restrict the parolees’
access to areas of the base not specifically designated for their use, and
may use military personnel to enforce this restriction. Specifically,
military personnel may be used to contain the parolees within the area
to which they have been assigned. However, a claim by a parolee of a
legal right to depart a base should be evaluated by non-military law
enforcement personnel.
It should not go unremarked that all or most of these measures seem
to be well within the authority given the base commander in the
regulations of both the Army and the Air Force.9
J ohn M. H arm on

Assistant Attorney General
Office o f Legal Counsel

8 If a Cuban parolee is arrested, he should be turned over as soon as practicable to civilian
authorities. See 32 C .F .R . § 501.1(c).

9 See, e.g., 32 C .F .R . § 552.18(f) (A rm y com m andant may establish rules governing e ntry into and
exit from the installation, and the search o f civilians w hen entering, during their stay, o r w hen
leaving); 32 C .F .R . §851.13 (A ir F o rce regulations on resource protection and visitor “control and
surveillance” in controlled areas o f the base). See also 32 C .F .R . §503.1 (A rm y personnel have “ the
ordinary right and duty o f citizens to assist in the m aintenance o f the peace,” and m ay apprehend and
restrain persons com m itting a felony o r breach o f the peace in their presence).

647